DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter (US 2014/0091551).
Walter discloses:
a cargo conversion frame (40) capable of detachably connecting to a bicycle; 
at least one frame coupling component (conversion frame coupled to bottom bracket 35 via bottom bracket adapter 41) detachably connecting the cargo conversion frame to the bottom bracket of the subject bicycle;
a steering adapter system (Fig. 38) functionally coupling a fork attached to the subject bicycle to a fork attached to the cargo conversion frame;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11-13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Sato (US 4,773,510).
Walter discloses as discussed above.  Additionally, Walter discloses:
The steering adapter system comprises: a steering assembly and a fork coupling assembly,
wherein the steering assembly comprises a steering arm (52) having a steering converter flange (55C) and steering linkage (63C), wherein the steering arm and steering linkage are functionally coupled.
wherein the fork coupling assembly comprises a fork mount (at axis A4, see also Fig. 38) and a fork rake adjuster plate (80C - ¶ 0049 provides for rake adjustment), wherein the fork mount and the fork rake adjuster plate are functionally coupled (see Fig. 38)
wherein the fork coupling assembly comprises a solid axle with nuts (see Figs. 29A-30; coupling assembly is the same in all embodiments), for detachably connecting the fork attached to the subject bicycle to the steering converter.
wherein the steering linkage has a proximal end and a distal end (see Figs. 35-39), the steering linkage distal end functionally coupled to the fork (at 62C) attached to the cargo conversion frame, and wherein movement of the fork attached to the subject bicycle causes corresponding movement of the fork attached to the cargo conversion system through actuation of the steering converter and the steering linkage (¶ 0055).
The steering linkage is configured to extend from the steering converter flange to the fork of the cargo conversion frame along a path that is substantially adjacent to the cargo conversion frame (see Fig. 36).

The cargo bicycle conversion system further comprises at least one cargo container (70C), the at least one cargo container detachably coupled to the cargo conversion frame (see Figs. 35-39).
The cargo conversion frame comprises a substantially linear portion configured to extend a certain distance from an area below the bottom bracket of the subject bicycle to the fork on the cargo conversion frame to accommodate the cargo container (see Fig. 7).
The distal end of the cargo conversion frame is angled upwards to accommodate the fork on the cargo conversion frame (see Figs. 35-37).
▪ Regarding claim 17: Figs. 7-8 illustrate the frame coupling components, and appears to show a quick release mechanism; however, the device is not identified.
¶ 0045 provides for the use of a quick-release clamp, which would include a through bolt. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a quick-release device on the frame coupling component in order to yield the predictable result of providing a means of detaching the frame components without the use of tools.

¶ 0039 provides for braking, but does not directly disclose a brake adapter system
Sato teaches a brake adapter system with brake lever cable (20) attached to brake caliper cable (Bf) on a front wheel (see Fig. 2).
.

Response to Arguments
Applicant's arguments filed 12/12/20 have been fully considered but they are not persuasive.  
The cargo conversion frame of Walter is connected to bicycle frame via element 41, which is reasonably interpreted to be a bottom bracket as it is connected to the bicycle bottom bracket (see Fig. 7).  Applicant has not included structure in the claims that would distinguish the instant invention from the prior art.
Contrary to Applicant’s assertion, Walter does disclose a converter flange (55C) and adjustable fork rake adjuster plate (80C), as provided above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘conversion of the steering from the subject bicycle to the fork attached to the cargo conversion system as is described in the Applicant’s disclosure’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argues that the steering system of Walters is different from the instant invention because the Walters reference includes a gimbal assembly; however, Applicant .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would recognize that a brake system would be crucial to stop/slow the vehicle.  Additionally, the brake adapter system of Soto is functionally coupled to the front wheel of the vehicle and could be incorporated with the Walter device.
Applicant argues that ‘Walter contains no teaching or suggestion that adding a quick release clamp, including a through bolt, should be considered.’  However, as provided above, not only do Figs. 7, 8 appear to illustrate a quick release clamp, but the reference also clearly provides for its use on the device in ¶ 0045.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
January 29, 2021


/TONY H WINNER/Primary Examiner, Art Unit 3611